        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Michael Perseke,                                        Civ. No. 19-1296 (PAM/DTS)

                    Plaintiff,

v.                                                  MEMORANDUM AND ORDER

Kevin Moser, Peter Puffer,
Sue Johnson, Jordan Goodman,
Amanda Fury, Leann Bergman,
Nathan Johnson, Tammy
Dockal, and Kristi Wagner,

                    Defendants.


      This matter is before the Court on Defendants’ Motion for Summary Judgment.

For the following reasons, the Motion is granted.

BACKGROUND

      Plaintiff Michael Perseke is civilly committed to the Minnesota Sex Offender

Program (“MSOP”) in Moose Lake, Minnesota. His Complaint alleges that Defendants,

who are employees of MSOP or state officials overseeing MSOP, violated his procedural

due-process rights under the Fourteenth Amendment and his right to be free from

unreasonable seizures under the Fourth Amendment. Perseke’s claims arise out of the

seizure of items from his room that, according to him, MSOP had allowed him to

purchase but later deemed contraband. These allegedly unlawful seizures occurred on
        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 2 of 8




three separate occasions. 1

       The first, in November 2018, involved items that Perseke was not allowed to

possess in the first instance—such as a water cup, a broken hanger, and a handmade

shelf—and items for which the facility’s identification bar-code sticker 2 had either been

removed or had been affixed to the wrong item, such as a fan, a lamp, an alarm clock, and

a remote control. (See Compl. (Docket No. 1) ¶¶ 17-18; Moonen Decl. Ex. 7 (Docket

No. 66-6).) Other items were removed as suspected contraband, including a hot pot, a

boom box, a radio, a television, and two other remote controls. The record reflects that

MSOP returned many of the items referenced in the Complaint several days later.

(Moonen Decl. Ex. 16 (Docket No. 67-15).)           MSOP issued Perseke a Behavior

Expectations Report (“BER”) for the possession of several other items.         (Id. Ex. 8

(Docket No. 67-7).)

       After a hearing, the facility placed Perseke on a durable goods restriction that

prevented him from ordering or possessing a lamp, fan, battery charger, or clock for one

year. (Id. Ex. 12 (Docket No. 67-11).) Perseke appealed the hearing’s findings through

MSOP’s administrative procedures but his appeal was denied on December 5, 2018. (Id.

Ex. 14 (Docket No. 67-13).) MSOP policy provides not only for an administrative appeal


1
  Perseke was issued a violation notice in September 2018 for transferring property to
another resident without authorization. (Perseke Dep. (Docket No. 64-1) at 17-18.) This
violation does not appear to be part of his claims here.
2
  MSOP policy provides that all “durable goods” must have a bar code attached for
identification purposes, and to preclude residents from selling property to one another.
(Moonen Decl. Ex. 33 at 3.) Property with tampered bar codes is deemed contraband and
residents in possession of such property are subject to a durable goods restriction. (Id.
Exs. 34 at 5-6; 35 at 5-6.)

                                            2
        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 3 of 8




procedure for claims related to contraband property, but also allows a resident to mail the

property out of the facility, find someone outside the facility to pick it up, or dispose of

the property himself. (Id. Ex. 35 (Docket No. 66-2) at ¶¶ B.6; B.4.) MSOP disposes of

contraband that residents do not dispose of in 30 days. (Id. ¶ B.5.) The 30-day period is

ostensibly not tolled for any administrative appeals (id. ¶ B.6.b), but MSOP did not

dispose of the property it deemed contraband until February 4, 2019, two months after the

appeal decision issued. (Id. Ex. 16 (Docket No. 67-15).)

       In December 2018, MSOP again confiscated items from Perseke’s room, including

notepads, post-it notes, and a creamer cup containing an unknown substance. (Id. Exs.

18, 20, 21, 23, 24 (Docket Nos. 67-17, 67-19, 67-20, 67-22, 67-23).) Perseke did not

object to or otherwise appeal this seizure, and MSOP disposed of the items in accordance

with its policy. (Id. Ex. 24 (Docket No. 67-23).)

       Finally, in April 2019, MSOP found a clock in Perseke’s room, in violation of his

durable goods restriction. (Id. Ex. 25 (Docket No. 67-24).) MSOP then placed Perseke

on a three-year durable goods restriction. (Id. Ex. 30 (Docket No. 67-29).) Although

Perseke claims to have appealed this restriction, there is no evidence in the record to

substantiate this claim. As with the previous items, because Perseke did not provide for

the clock’s disposal, MSOP disposed of it in accordance with its policies. (Id. Ex. 31

(Docket No. 67-30).)

        Perseke asserts that these seizures were accomplished without predeprivation

process and “as a punishment” and were thus unconstitutional. (Compl. at 6.) The Court

dismissed the substantive-due-process component of Perseke’s due-process claims


                                             3
        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 4 of 8




(Docket No. 33), leaving only a claim that the deprivation of his property without first

providing notice and an opportunity to be heard was a violation of his procedural due-

process rights.

       Defendants now seek summary judgment on all remaining claims: Counts 1 and

2, which assert that Defendant’s seizure of the property amounted to a violation of

Perseke’s procedural due-process rights and of the Fourth Amendment’s proscription

against unreasonable seizures, and Count 3, which alleges that Defendants forced Perseke

to dispose of the seized property, again in violation of his procedural due-process rights.

Defendants argue that there are no genuine issues of material fact to be resolved, and that

the facts in the record demonstrate that Defendants are entitled to judgment as a matter of

law. Defendants also contend that there is no evidence of two Defendants’ personal

involvement, mandating their dismissal, and that all Defendants are entitled to qualified

immunity even if Perseke has sufficiently established a violation of his rights.

DISCUSSION

       Summary judgment is proper if there are no disputed issues of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

Court must view the evidence and inferences that “may be reasonably drawn from the

evidence in the light most favorable to the nonmoving party.” Enter. Bank v. Magna

Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). The moving party bears the burden of

showing that there is no genuine issue of material fact and that it is entitled to judgment

as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).




                                             4
        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 5 of 8




       Defendants are entitled to qualified immunity on Perseke’s claims unless he can

establish both a violation of his constitutional rights and that the right asserted was

clearly established at the time of the alleged violation. Pearson v. Callahan, 555 U.S.

223, 232, 236 (2009). Perseke’s claims do not make out a violation of any constitutional

right, and thus the Court need not determine whether the rights on which he relies were

clearly established. See id. at 236.

A.     Fourth Amendment

       The Fourth Amendment protects individuals, including civilly committed persons

such as Perseke, from unreasonable seizures. Bell v. Wolfish, 441 U.S. 520, 558 (1979).

“To determine the constitutionality of a seizure [the Court] must balance the nature and

quality of the intrusion on the individual’s Fourth Amendment interests against the

importance of the governmental interests alleged to justify the intrusion.” Tennessee v.

Garner, 471 U.S. 1, 8 (1985) (internal quotation and brackets omitted). In the context of

a seizure of property from a resident of MSOP, the Court must balance “the nature of the

intrusion against the need for institutional security.” Beaulieu v. Ludeman, 690 F.3d

1017, 1035 (8th Cir. 2012).

       MSOP has offered legitimate justifications for its policies on property. Among

other justifications, the bar-code stickers allow the facility to identify property and ensure

that residents do not sell or trade property with one another, promoting institutional

security and MSOP’s therapeutic goals. Perseke does not appear to take issue with these

proffered justifications, although he believes that the policies are a ruse to allow MSOP

to punish residents arbitrarily.       However, in the absence of any evidence that the


                                               5
        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 6 of 8




justifications are in fact false, the Court must defer to MSOP’s judgment in this regard.

See Karsjens v. Piper, 336 F. Supp. 3d 974, 996 (D. Minn. 2018). Perseke has not

established that the seizures of property were unreasonable under the Fourth Amendment

and Count 2 of the Complaint therefore fails.

B.     Procedural Due Process

       To determine whether the deprivation of property violates an individual’s due-

process rights, the Court must determine “whether the procedures followed by the State

were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011). The

Court need not, and indeed does not, evaluate the governmental actor’s purpose or

objective; rather, the focus is on the interest involved and the procedures that were or

were not provided before the plaintiff was deprived of that interest.

       As an initial matter, Perseke has no constitutionally protected interest in

possessing property that MSOP policies do not allow him to possess. See Lyon v.

Farrier, 730 F.2d 525, 527 (8th Cir. 1984) (detainee has no protected property interest in

property he was not allowed to possess). Nor was he deprived of his property in a

constitutional sense:   the property was removed from his room, but he could have

arranged for its disposition outside the facility and maintained ownership of it.

       Even if he did have a protected property interest and even if the confiscation

constituted a deprivation of the property, however, his contention that MSOP is required

to give him predeprivation, rather than post-deprivation, process is incorrect. Because

MSOP does not immediately destroy confiscated items but rather holds those goods and

allows residents an opportunity to challenge the items’ seizure, there is no violation of


                                             6
        CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 7 of 8




due process. See, e.g., Hudson v. Palmer, 468 U.S. 517, 536 (1984) (no violation of due

process when prisoner’s property was destroyed during random cell search, as state

provided adequate postdeprivation remedy); see also Logan v. Zimmerman Brush Co.,

455 U.S. 422, 436-37 (1982) (holding that predeprivation hearing is required before

person is finally deprived of his property pursuant to established state procedure rather

than random action).

       Perseke’s opposition memorandum (Docket No. 73) makes clear that he believes

his due-process rights were violated because MSOP policy allows the facility to dispose

of property in 30 days, whether or not there is an appeal of the property’s seizure

pending. Perseke argues that the facility’s administrative appeal procedure takes longer

than 30 days. As noted, however, in this case MSOP did not dispose of any property

until after Perseke’s appeal of the November seizure was resolved. (Moonen Decl. Ex.

16 (noting property disposed of in February 2019).) Perseke did not appeal either the

December or April seizures. And there is no evidence that MSOP disposed of any other

residents’ property during the pendency of an appeal regarding the property’s seizure.

MSOP’s disposition of the property it seized from Perseke comported with due process.

       Due process requires notice and an opportunity to be heard. Mathews v. Eldridge,

424 U.S. 319, 333 (1976). Perseke received notice of the property seized and the reason

for the seizures. He does not dispute that he had the opportunity to challenge the seizures

administratively before the property was disposed of. That his appeal of the November

seizure was unsuccessful does not mean MSOP violated his due-process rights. Due

process requires a meaningful opportunity to challenge the deprivation, not ultimate


                                            7
           CASE 0:19-cv-01296-PAM-DTS Doc. 75 Filed 08/23/21 Page 8 of 8




success on the challenge. Perseke has not established a violation of his constitutional

rights.

C.        Individual liability

          Liability under § 1983 depends on the individual state actor’s direct involvement

in the alleged constitutional violation. Ripson v. Alles, 21 F.3d 805, 808-09 (8th Cir.

1994). According to Defendants, there is no evidence that two Defendants, Peter Puffer

and Sue Johnson, had any involvement in the alleged deprivations. Puffer is the clinical

director at the MSOP facility and Johnson is the executive director of the facility.

Perseke does not respond to this argument, and thus appears to have waived it. But even

if he had responded to it, there is no allegation or evidence that these Defendants in any

way personally participated in the violations he alleged. Thus, even if his constitutional

claims survived, these Defendants must be dismissed from this action.

CONCLUSION

          There are no genuine issues of material facts to be resolved here. Defendants are

entitled to judgment as a matter of law on all of Perseke’s claims. Accordingly, IT IS

HEREBY ORDERED that the Motion for Summary Judgment (Docket No. 61) is

GRANTED and the Complaint is DISMISSED with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: Monday, August 23, 2021
                                                         s/ Paul A. Magnuson
                                                         Paul A. Magnuson
                                                         United States District Court Judge



                                              8
